PER CURIAM.
The application for writ of error in this case is refused, no reversible error. The Court of Civil Appeals has held inadmissible petitioner’s testimony as to the route he had taken many times before from his home to his wife’s place of employment and a map showing the layout of the route. 400 S.W.2d 346. In Missouri-Kansas-Texas R. R. Co. v. McFerrin, 156 Tex. 69, 291 S.W.2d 931 (1956), we held that evidence of a person’s habits could not be admitted to prove care or negligence when there was an eye witness to an accident. This was not a holding that evidence of a person’s habits was inadmissible where there was an eye witness to an accident and the evidence was offered for purposes other than to prove care or negligence. The testimony of Dear-ing with regard to the route he habitually traveled in taking his wife to work is admissible as tending to prove that Dearing was following his habitual route of travel on the occasion in question.